            Case 20-50804-btb       Doc 15     Entered 09/23/20 13:00:32       Page 1 of 4




WILLIAM A. VAN METER, ESQ.
Nevada State Bar No. 2803                                           Electronically Filed on: September 23, 2020
P.O. Box 6630
Reno, Nevada 89513
Telephone: (775) 324-2500

Chapter 13 Trustee
                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF NEVADA

In re:                                                   CASE NO. 20-50804-BTB
                                                         CHAPTER 13
JOSEPH L. MONSON
JODY M. MONSON,                                          TRUSTEE’S OBJECTIONS TO
     Debtors.                                            CONFIRMATION OF CHAPTER 13 PLAN

                                                        Hearing Date: 11/12/2020
                                                        and Time:      3:00 pm
                                                      / (Time Required – 1 minute)

The Trustee objects to confirmation of the Debtor(s) Chapter 13 Plan or any Amended Plan to the extent
the proposed Plan contains provisions inconsistent with the provisions of 11 U.S.C. §1322 or to the
extent the requirements of 11 U.S.C. §1325 have not been satisfied. In connection with plan
confirmation, the Trustee requests that the court determine that the Debtor has complied with 11 U.S.C.
§ 521(a)(1) and, that the automatic dismissal provisions of 11 U.S.C. § 521(i) do not apply.

The Trustee raises the following additional confirmation issues that are checked below:

___X__         The Plan does not satisfy the best interest of creditors test. 11 U.S.C. §1325 (a)(4). The
scheduled value of the Debtors' non-exempt assets is $Unknown at this time. The Trustee projects that
holders of unsecured claims will receive distributions totaling approximately $0.00.

__X___         The Debtor(s) projected Disposable Income during the applicable Commitment Period is
not applied to make payments to unsecured claims in this case. 11 U.S.C. §§1325(b)(1)(B) & (b)(2).
Based on the supporting documentation provided to the Trustee and the Trustee’s review of the Debtor’s
form B22C and Schedules I and J, the Debtor(s) has miscalculated their Current Monthly Income as
defined by 11 U.S.C. § 101(10A) and their disposable income as defined by 11 U.S.C. § 1325(b)(2).
        The debtor’s calculation of their income resulted in an under the median income level. The
Trustee’s calculation of the debtor’s income was higher resulting in an Annualized current
monthly income that is over the Applicable median family income which results in a positive
Disposable Monthly Income (Line #59). The current proposed plan does not adequately provide
for the amount required to be paid to the unsecured creditors, nor does the proposed plan
payment provide for sufficient funds to account for a 100% distribution to all allowed claims.
      Income is understated by $2,390 per month
The Trustee requests that the Form 22C be amended.
            Case 20-50804-btb      Doc 15     Entered 09/23/20 13:00:32      Page 2 of 4




__X___        The Plan does not provide for all scheduled administrative, secured and priority claims
and/or the proposed Plan payments are not adequate to provide for full payment of all
administrative, secured and priority claims. 11 U.S.C. §1322(a).

___X__         The Plan does not satisfy the good faith requirements of 11 U.S.C. §1325(a)(3)
and/or (a)(7).

__X___         The Debtors have not complied with 11 U.S.C. §521 and the Debtor’s obligations to
cooperate with the Trustee’s office by failing to appear at the 341 meeting and/or failing to file and
provide requested or required documents to the Trustee. The Trustee may raise additional substantive
Plan objections at the confirmation hearing if any when the Debtor(s) complies with his or her
obligations under the Bankruptcy Code.
        6 months of bank statements from ALL accounts the debtors are a singer on




       DATED: September 23, 2020                            /S/ WILLIAM A. VAN METER
                                                            William A. Van Meter, Trustee
            Case 20-50804-btb      Doc 15     Entered 09/23/20 13:00:32       Page 3 of 4




                                   CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Bankr. P. 9014, 7004 and Fed. R. Civ. P. 4(g), I Katie Christ hereby swear
under penalty of perjury that I am over the age of 18, not a party to the within action, and that on
September 23, 2020, I Electronically Filed the attached TRUSTEE’S OBJECTIONS TO
CONFIRMATION OF CHAPTER 13 PLAN and that upon the filing of the document I anticipate that
the Bankruptcy Court will thereafter generate a Notice of Electronic Filing and electronically transmit
the document to:

       Dated: September 23, 2020

                                                                     /S/ Katie Christ
                                                                     Katie Christ



SEAN P. PATTERSON, ESQ.
232 COURT STREET
RENO, NV 89501




JOSEPH L. and JODY M. MONSON                                             Served by First Class Mail
1755 N. WELLS AVE.
RENO, NV 89512
           Case 20-50804-btb   Doc 15   Entered 09/23/20 13:00:32   Page 4 of 4



William A. Van Meter
Chapter 13 Trustee
P.O. Box 6630
Reno, NV 89513




JOSEPH L. and JODY M. MONSON
1755 N. WELLS AVE.
RENO, NV 89512
